PER CURIAM.
We affirm the final summary judgment in favor of Metropolitan Dade County Board of County Commissioners for two reasons. First, we find that the public was provided reasonable notice of the Board meeting, and the public hearing, § 166.041, Fla.Stat. (1989); § 125.001, Fla.Stat. (1989); see Yarbrough v. Young, 462 So.2d 515 (Fla. 1st DCA 1985); second, we find no impropriety in the Board continuing its meeting until the early morning hours. See State ex rel. Walden v. Vanosdal, 131 Ind. 388, 31 N.E. 79 (1892).
Affirmed.